Court of Appeals
                           Sixth Appellate District of Texas

                                     JUDGMENT


In the Interest of J.R.B., a Child                    Appeal from the 196th District Court of
                                                      Hunt County, Texas (Tr. Ct. No. 71,972).
No. 06-14-00019-CV                                    Opinion delivered by Justice Carter, Chief
                                                      Justice Morriss and Justice Moseley
                                                      participating.



       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of jurisdiction. Therefore, we dismiss the appeal.
       We note that the appellant, William Craig Burney, has adequately indicated his inability
to pay costs of appeal. Therefore, we waive payment of costs.




                                                      RENDERED JULY 18, 2014
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk